Citation Nr: 9924035	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  95-20 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Revocation of the forfeiture of the veteran's rights to VA 
benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The appellant had active duty service in the United States 
Armed Forces in the Far East from January 1942 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Manila, 
Philippines Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case was twice previously before the Board in October 
1996 and August 1998, at which times it was remanded for 
further development.  In October 1996, it was remanded to the 
RO for additional development regarding the issue then before 
the Board of whether new and material evidence had been 
submitted to reopen a previously denied claim of the 
revocation of the forfeiture of the veteran's rights to VA 
benefits.

Following the completion of the requested development, in 
March 1998, the RO issued a Supplemental Statement of the 
Case as to the issue of whether new and material evidence had 
been submitted by the appellant to warrant revocation of the 
forfeiture of VA benefits.  That statement reflected a 
January 1997 decision by a Senior Claims Examiner at the RO 
that the evidence submitted by the appellant and others was 
new and material.  Essentially, by finding that new and 
material evidence had been submitted, the RO had reopened the 
appellant's claim to a revocation of a prior forfeiture of VA 
benefits.  The appellant thus became entitled to a 
consideration of the issue of revocation of forfeiture on a 
de novo basis, entailing a full review of all of the evidence 
of record, both old and new.

When this matter was last before the Board in August 1998, it 
was remanded to the RO for additional development because the 
RO had not fully addressed, on a de novo basis, the issue of 
revocation of forfeiture, or provided the appellant with the 
pertinent laws and regulations regarding forfeiture and the 
revocation of forfeiture.  The indicated development was 
requested and the appellant was given an opportunity to 
present evidence, argument, or hearing testimony on this 
issue. 

Such development having been completed to the extent 
feasible, the case is again before the Board for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained 
insofar as possible.  

2.  Japan and its allies were enemies of the United States of 
America and its allies during World War II.

3.  The appellant served as a member of the Japanese-
controlled Bureau of Constabulary (BC) during World War II, 
from January 21, 1943 to September 1944.  

4.  The evidence does not support the appellant's claim that 
he was "coerced to join the BC, " or that his service in 
the BC was otherwise involuntary.

5.  During his service with the BC, the appellant was a staff 
clerk and typist in the Office of the Senior Inspector; he 
was promoted to the ranks of Corporal and Sergeant, due to 
his hard working and industrious nature as well as his 
loyalty to the organization, which was said to be beyond 
question.  

6.  As a result of his activities as a member of the BC, the 
appellant rendered assistance to the Imperial Japanese war 
effort.



CONCLUSION OF LAW

The appellant rendered assistance to an enemy of the United 
States during World War II, and he therefore forfeits all 
rights and claims to VA benefits.  38 U.S.C.A. § 6104(a) 
(West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Additional procedural history in this case should be 
discussed before the merits of the claim are reached.  In 
conjunction with the procedural history provided in the 
Introduction section of this decision, it is noted that in 
its prior Remands, the Board had asked that specific 
information be obtained, if possible, and that it be included 
in the claims file for completion of the record.  Not all of 
the information requested was received for the record.  An 
explanation of the same and an overview of the information 
received is provided herein. 

As requested by the Board in its October 1996 Remand, the RO 
attempted to locate evidence cited to in the record, but 
missing from the claims folder.  The missing records included 
a May 1955 Service Department Report; an April 1957 Board 
decision; and other documents relied upon in the prior RO and 
Board forfeiture decisions.  Received for the record in 
January 1997, was a VA Form 21-3101, Request for Information, 
with a 20 page attachment of military documentation referred 
to the by the RO in a May 1955 Administrative Decision as 
"BC recordations" showing the veterans' position and 
promotion within the BC organization, and a copy of a 
December 29, 1955 decision by the General Committee on 
Waivers and Forfeitures (COWF).  

The COWF stated that records of the appellant were before the 
committee for consideration and determination as to whether a 
forfeiture of all accrued or future benefits should be 
declared against him.  COWF cited to evidence then of record 
and determined that the evidence presented satisfactorily 
established that the services which the appellant performed 
as a member of the Japanese sponsored and controlled Bureau 
of Constabulary during a period of World War II in the 
Philippines, constituted rendering assistance to an enemy of 
the United States or of its allies; and that he forfeited all 
accrued or future benefits under the laws administered by VA.  
Thereafter, in April 1957, the Board of Veterans Appeals 
directed a letter to the veteran that reflected that it was 
the decision of the Board that the evidence established 
beyond a reasonable doubt that by virtue of his service in 
the Bureau of Constabulary during a period of World War II in 
the Philippines, he rendered assistance to an enemy of the 
United States and that the forfeiture invoked against the 
veteran should not be removed.  

In a March 1998 Statement of the Case, the RO noted that the 
actual Board decision of April 1957 was not in the claims 
folder.  The Board herein notes that the record does show a 
paper trail of the attempts made by the RO to secure a copy 
of the Board's prior decision and other evidence requested by 
the Board in its prior remands.  In a note dated in November 
1996, and in another undated legal paper, the RO indicated 
that a diligent search of records was conducted, including 
the Loyalty Development Unit (LDU) Files, the veteran's 
confidential files, PCPA files, and GSB files.  It was noted 
that the search yielded negative results; that the veteran's 
confidential files were missing; and that the only documents 
obtained were the forfeiture decision dated December 29, 
1955, and a document noted to be LDU 743-48, that appears to 
be an extract of special orders documenting the veteran's 
promotion to Sergeant in the BC.  

Given the exhaustive search conducted by the RO, and given 
the fact that the veteran's claim for a revocation of 
forfeiture has heretofore been reopened by the production of 
new and material evidence, and that the claim will thus be 
review on a de novo basis, the veteran is not prejudiced by 
the failure of the RO to locate the missing 1957 Board 
decision. 

As requested by the Board in its August 1998 Remand, the RO, 
in a September 1998 letter, notified the veteran of the laws 
and regulations governing the forfeiture of VA benefits and 
the revocation of forfeiture.  A Supplemental Statement of 
the Case was issued in March 1999, pursuant to the Board's 
Remand, and the veteran was given an opportunity to respond.  
In a July 1999 statement from the representative, it was 
indicated that no further argument was offered at this 
juncture.  

Therefore, the Board determines that all relevant evidence 
necessary for an equitable disposition of the appellant's 
claim has been obtained, insofar as possible, and the 
adjudication of this claim can proceed.  


Factual Background

Military records received for the claims file, and deduced to 
be from the Bureau of Constabulary, show that on a May 27, 
1944 Special Order, the appellant was promoted to the 
position of Corporal.  In a report with a section entitled, 
"Non-Commissioned Officers," it was noted that the 
appellant had been temporarily promoted to Sergeant on July 
2, 1944.  A Special Order dated September 8, 1944 showed that 
the appellant was promoted to a position of Sergeant.  In a 
September 15, 1944 letter regarding the organization of the 
Office of the Senior Inspector, the appellant was listed as a 
Corporal in a non commissioned officer capacity and that he 
was a Chief Clerk.  In a section regarding recommendations 
for the promotion of noncommissioned officers for Sergeants, 
the following information was given:  The appellant was 
appointed March 7, 1943; he graduated from Academy Building 
#4, Manila on March 6, 1943; his initial rank was that of 
Patrolman; he was promoted to Corporal on March 6, 1944; his 
educational attainment was 4th year Trade School; his 
experience was listed as being a veteran of Negros Campaign 
and a  Prisoner of War for 11 months; efficiency was 
excellent; length of service and rank held in P.A. was 1 to 1 
& 1/2 years, as corporal; special qualifications were as Army 
Clerk and typist; and Remarks were that the appellant, a 
Corporal, was very hard working and industrious, and that 
"his loyalty to the organization was beyond question."  It 
was stated that he "was most capable to the rank of Sergeant 
to fill the need to constitute the staff in the Office of 
Senior Inspector."  (emphasis added).  

A September 1945 Personnel Record, Army of the Philippines, 
reveals that the appellant was called to duty on December 21, 
1941, and that he had had previous military service in 1937.  
A physical examination record was attached, as was an Oath 
and Certificate of Enlistment, and Oath of Office, when the 
appellant was appointed to Corporal, Army of the Philippines.  

A January 1946, Report of Physical Examination of Enlisted 
Personnel prior to Discharge, Release from Active Duty or 
Retirement, is also of record.  

In an April 16, 1946 affidavit, [redacted] said that he served 
as a guerilla in a recognized Guerilla Unit, as an operative 
in the "Intelligence" section.  He said that he personally 
knew the appellant as having served at the Bureau of 
Constabulary as a typist in the Office of the Senior 
Inspector, in Dumaguete, Negros Oriental, from his arrival in 
May 1943 until the appellant's escape on September 15, 1944.  
[redacted] said he knew this information because within those 
months he employed himself, in an undercover role in his 
intelligence capacity, as an operative in the BC.  [redacted] 
said that the appellant gave him information for [redacted]' 
reports to the Intelligence section.  [redacted] said that the 
appellant did not make any prejudicial acts towards civilians 
or the cause, and that, as a typist in the Office of the 
Senior Inspector, BC, the appellant was exempted from all 
formations.  [redacted] maintained that the appellant's 
assignment remained that of typist until his escape from the 
BC on September 15, 1944.  

Special Orders extract, dated April 30, 1946, indicates that 
the appellant was discharged from service of the 530 Infantry 
Philippine Army, as of that date.  

On April 2, 1955, [redacted] issued another affidavit on 
behalf of the appellant.  Therein, [redacted] reiterated verbatim 
his earlier statements, and added that the appellant was 
exempted from all formations "except that sometimes he could 
participate with the patrol" if he was not so pressed with 
his work in the office, "for no other purposes, but to see 
and observe places wherein he could get out," as the town 
was surrounded by BC and Japanese outposts.  [redacted] said that 
the appellant had not shown bravery or acted worthy of 
prizes, "like his rapid promotions from the time he 
arrived...until he deserted...."  

In an April 29, 1955 affidavit, [redacted] said that he was a 
member of C company, 1st Battalion, 75th Infantry division, 
USAFFE; that he personally knew that the appellant was a 
bonafide member of the USAFFE; and that the appellant had 
been a prisoner of war at Fabrica, Negros Occidental and in 
Capas, Tarlac, when their Unit surrendered to the Japanese 
Imperial Forces.  

In May 1955, the appellant initiated a claim for entitlement 
to service connection, and a rating action on the claim was 
held in abeyance pending determination of the loyalty issue.  

In May 1955, the appellant provided an application for VA 
benefits.  Therein, on VA Forms 8-526, and the Supplement, 8-
526c, he provided the following pertinent information.  One 
section of the application asked for an accounting of what he 
did after 1941, during the period not under military control, 
that is, after escape or release as POW and before return to 
military control.  The appellant listed the Bureau of 
Constabulary as his employer from January 23, 1943 to 
September 15, 1944, and that he earned wages while employed 
as a typist.  From September 16, 1944 to December 19, 1945, 
the appellant indicated that he was self employed and that he 
tilled others' land so that his family could live.  

In two June 1955 affidavits, [redacted] and [redacted], 
respectively, describe the physical ailments they believed 
the appellant to have when they were comrades in the 
military. 

In June 1955, the appellant submitted VA Form 8-508a, 
Certificate of Identification for the claims file.  In the 
section provided to describe where he lived and the names and 
addresses of the employers for the years of 1942 to 1945, the 
veteran indicated that in 1942, he was a Prisoner of War at 
Fabrica concentration Camp, Faragon, Negros Occ., and Phil. & 
Camp O'Donnel, Capas, Tarlac, respectively.  He stated that 
during that time he was employed by the Japanese Imperial 
Forces.  The appellant stated that in 1943 "I was a member 
of the Japanese Bureau of Constabulary," Dumaguete City, 
Philippines, and that he was employed by the Japanese 
Imperial Forces.  The appellant stated that on September 15, 
1944, he deserted the Japanese Bureau of Constabulary, and 
thereafter lived in the mountains with the guerillas.  He was 
self employed.  The appellant stated that on December 20, 
1945, he reported to the 53rd Infantry Casual Camp, 
Philippine Army, San Antonio, Sibulan, Negros Oriental, 
Philippines, and that he was employed by the Philippine Army.  

Section 17 of the form lists 15 organizations and asks 
whether the applicant had been a member of any of the groups 
listed; such as the Japanese-Filipino Brotherhood 
Association, the Makapili, Pampar, Peace Army, and Shin 
Nichii Tai, to name a few.  One option listed is "Other Pro-
Japanese or Pro-German or Anti-American-Filipino 
Organizations."  In that space, the appellant listed 
"Bureau of Constabulary," as an Pro-Japanese...organization 
in which he was involved.  In the section provided to give 
the facts, circumstances and reason for joining the 
organization, the appellant stated:

As a Prisoner of War, I was forced to join the Bureau of 
Constabulary.  (We were taken from the Prison Camp at 
Camp O'Donnel...by 200 prisoners every locomotive load to 
their training camps in Manila).  I was trained at 
Legarda Elementary School, Manila, Philippines.  

In Section 19 of the form, the appellant specified that he 
belonged to the Bureau of Constabulary during Japanese 
occupation.  The appellant indicated affirmative responses to 
question of whether he had assisted in any Guerilla Units or 
resistance movements; and in the details section, stated that 
he assisted [redacted] of the Intelligence Section, 3rd 
Battalion, 75th Infantry, by giving him information like the 
schedule of time and place of BC patrolling, and the strength 
of the patrol, etc.  The appellant indicated affirmatively 
that his services were recognized by the Guerillas or Leaders 
of the Resistance Movement.  In that regard he said that 
after [redacted] came to him for information, he gave the 
appellant Chesterfield and Camel cigarettes.  The appellant 
stated affirmatively that during his service in the 
organization, he deserted or left his job.  The appellant 
answered that he did not ever attempt to find other work 
during his service because he was a member of the USAFFE and 
was a Prisoner of War during the Surrender.  

Section 22 of the form asks "[h]ave you ever taken any oath 
or affirmation, formally or informally, to support or 
cooperate with the Japanese or German governments, or any 
Foreign Government, against the United States and/or its 
allies:  Or have you ever made any formal or informal 
renunciation of your allegiance to the United States?"  The 
appellant stated "yes," and under the section provided for 
circumstances and nature of the oath, he stated "during the 
time I became a member of the Bureaus of Constabulary."  

MPRC Form 1-632, shows that the appellant served in the 
United States Armed Forces.  From January 7, 1942 to May 6 
1942, the appellant was in beleaguered status.  From May 7, 
1942 to May 21 1942, he had missing status.  From May 22, 
1942 to January 21, 1943, he was a prisoner of war.  From 
January 22, 1943 to August 15, 1945, the appellant had no 
casualty status.  From August 16, 1945 to September 27, 1945, 
he had AWOL status.  From September 28, 1945 to May 1, 1946, 
the veteran had regular Philippine Army service.  

On January 3, 1956, [redacted] issued an affidavit wherein 
he attested to the appellant's membership in BC, and USAFFE.  
Perdices said that he was the incumbent Municipal Mayor 
during the Japanese occupation and as such possessed a 
personal knowledge that the appellant, while a member of the 
BC, acted with good behavior, and that he maltreated no 
civilians in the community.  

On May 24, 1956, [redacted], issued an affidavit wherein he 
stated that he personally knew that the appellant had been a 
member of the Japanese Bureau of Constabulary in the latter 
part of 1943.  [redacted] said that the appellant on several 
occasions voluntarily gave their secret operative, [redacted], 
vital information regarding Japanese and BC activities; 
including the number of Japanese patrolmen and their strength 
and other information aiding the furtherance of the 
resistance movement.  [redacted] said he himself had been a 
commissioned officer in the resistance movement.  

On April 26, 1957, the Chairman Board wrote a letter to the 
appellant.  The Board informed the appellant that careful 
consideration had been given to his contentions and the 
evidence submitted on his behalf, and that the Board 
concluded that such evidence was insufficient to establish 
that he was forced to join the Bureau of Constabulary or that 
while a member thereof he furnished information to the 
resistance movement to the detriment of the Japanese or the 
Constabulary.  

The Board decided that the evidence established beyond a 
reasonable doubt that, by his service in the BC, during a 
period of Japanese occupation of the Philippines in World War 
II, he rendered assistance to an enemy of the United 
States...and that the forfeiture invoked against him should not 
be removed.  

In March 1994, the appellant submitted a letter and affidavit 
of two pages for the record.  In the affidavit, the appellant 
stated that, when he was a prisoner of war he was forcibly 
enlisted by the Japanese to be a member of the BC; that he 
was processed on September 27, 1945 at Maslog Casual Camp in 
the Philippines, and that during processing he was asked how 
many patrols he had participated in, and that he answered 
"none" as he had been assigned as a company clerk; that he 
was non-combatant and exempt from all formations; that VA 
records showing that he had participated in 15 patrols were 
inaccurate; that VA records were incorrect in that he was 
promoted from Private to Corporal and to Staff Sergeant; and 
he ended the affidavit by saying:

I served with the US Army honorably, became a Prisoner 
of War, escaped to rejoin the underground army in its 
fight against the Japanese, and am entitled to the 
benefits I now claim, and for which I laid my life on 
the line.  

On January 31, 1996, [redacted], issued an affidavit on the 
appellant's behalf.  Therein the affiant attested to the fact 
that he was a World War II veteran who had been a Prisoner of 
War and who had been drafted to undergo training as a member 
of the Japanese Bureau of Constabulary.  After his training, 
[redacted] went to the city of Duaguete.  During a patrol of a 
unit of the BC on June 19, 1943, he deserted the BC and joined 
the 75th Infantry, 7th Military District Guerilla wherein he was 
assigned as Chief of the Intelligence Section.  [redacted] said that 
he personally knew of the appellant, whom he described as 
Corporal, because they were together as Prisoners of War and 
at the BC.  [redacted] said the appellant furnished him with secret 
and vital information concerning the strength and movement of 
the Japanese, through a "lady secret operative," during his 
incumbency as the Chief of Intelligence.  

In February 1996, the veteran testified at a personal hearing 
before the RO.  The appellant cited to affidavits submitted 
in his favor to assert that he secretly gave vital 
information regarding BC and Japanese activities to the 
resistance movement.  He testified that he stayed with the BC 
more than a year because he was waiting to escape together 
with the Senior Inspector.  On September 15, 1944, that 
inspector, the appellant and five of the inspectors who were 
enlisted men/soldiers escaped with a guerilla secret 
operative, [redacted], as their guide.  They went directly to 
the mountains to the bivouac area, where a commissioned 
officer, [redacted] was situated.  All of the escapees, except 
for the appellant, joined the guerilla forces there and then.  
The appellant did not join at that time because he suffered 
from an illness.  


Legal Analysis

Any person shown by evidence satisfactory to the Secretary to 
be guilty of mutiny, treason, sabotage, or rendering 
assistance to an enemy of the Unites States or of its allies 
shall forfeit all accrued or future gratuitous benefits under 
laws administered by the Secretary.  Forfeiture of benefits 
based on one period of service does not affect entitlement to 
benefits based on a period of service beginning after the 
offense causing the prior forfeiture.  38 U.S.C.A. § 6104(a) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.900, 3.902 (1998).

In Tulingan v. Brown, 9 Vet. App. 484,487 (1996), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that where an 
appellant has lost his status as a benefits-eligible 
claimant, he must establish it anew by a preponderance of the 
evidence.  He has the burden of establishing eligibility by a 
preponderance of the evidence, and only when that burden is 
met does the non-adversarial claims process become operable.  
Villeza v. Brown, 9 Vet. App. 353, 357 (1996).  

In Macarubbo v. West, 10 Vet. App. 388, 390 (1997), a three 
judge panel of the Court noted that the underlying Board 
decision did not cite any statute or regulation to support 
its statement of law that BC service, per se, constituted 
rendering assistance to an enemy; and that nor was the Court 
aware of the existence of any such statute or regulation.  
Also, the Court stated that it had been fundamental from the 
creation of the Court that the Board must rely only on 
evidence substantiated by the record and or rely on evidence 
found only in the mind of the adjudicator.  Id.

Concurring, Chief Judge Nebeker agreed that a remand was in 
order because of inadequate reasons and bases provided by the 
Board in its decision.  He stated that:

[h]owever, an adequately explained finding of membership 
in the BC, absent coercion, is an adequate basis to deny 
benefits, standing alone.  See Tulingan v. Brown, 9 Vet. 
App. 484 (1996).  To the extent that the Court's opinion 
implies that a statute or regulation is a necessary 
predicate for the Board's taking of official notice of 
[the October 1944 report,] our Tulingan opinion suggests 
otherwise.  Tulingan, 9 Vet. App. at 486.  As such, the 
Court's present opinion cannot be read as inconsistent 
with Tulingan, absent an en banc decision.  

Macarubbo, 10 Vet. App. at 390 (emphasis added).  

Initially, the Board will take judicial notice of the 
historical fact that the United States and its allies were at 
war with Japan and its allies during World War II, which for 
the United States began on December 7, 1941, with Japan's 
surprise attack on our Naval Base at Pearl Harbor, Hawaii 
(known as a "day of infamy" as so declared by President 
Franklin Delanor Roosevelt), and ended on September 2, 1945 
(known as "Victory over Japan" or "VJ" Day), with Japan's 
formal surrender to the United States in a ceremony that took 
place on the deck of the USS Missouri.  As these historical 
facts are available in many history books, further 
development of the record to support a finding that Japan and 
its allies were enemies of the United States and its allies 
is unnecessary.

Secondly, it is also a well-known historical fact that the BC 
was established by the Japanese government following its 
conquest of the Philippines in 1942 to maintain control of 
the civilian population.  Thus, further development of the 
record to support a finding that voluntary membership in the 
BC was equivalent to service under the flag of an enemy of 
the United States is also not in order.

Rather, the question in this case becomes whether the 
appellant served as a member of the BC during World War II; 
and if so, whether his service was voluntary or coerced as he 
alleges.  Applying the pertinent law and regulations to the 
factual background of this case, the Board finds that the 
appellant voluntarily served, without coercion, as a member 
of the BC.  

The record reflects, and the appellant does not deny, that he 
was a member of the BC.  His membership was from January 21, 
1943 to September 15, 1944.  In that regard, it is pointed 
out that the appellant's status as prisoner of war ended on 
January 21, 1943, and he most likely was a member of the BC 
from that time forward.  The same is supported by documents 
in the claims file.  Namely, evidence obtained pursuant to 
the Board's Remands, and records corresponding to the 
appellant's initial claim in May 1955, establish that the 
appellant underwent training at the BC academy in Manila.  
After graduating from the BC academy in Manila, the 
appellant's initial rank was that of Patrolman.  On March 6, 
1944, he was promoted to Corporal, and then he received a 
subsequent promotion to the rank of Sergeant in September 
1944.  The appellant claims that he was forced to be a member 
of BC, that he only performed duties as typist while working 
in the Office of the Senior Inspector, and that in the 
performance of these duties he was not involved in 
formations.  

However, his account of the nature of his BC service is not 
supported by the record.  Most important is the fact that the 
appellant, in his VA Certificate of Identification and VA 
application for benefits, admits to being employed by the 
Japanese Imperial Forces, and to being a member of BC during 
World War II.  The record shows that he was a Patrolman for a 
year before his rank of Corporal was assigned.  Because the 
Board can only speculate that as a patrolman the appellant 
wore a uniform and had a rifle, what is more important is the 
non speculative fact that the appellant was hard working and 
industrious while a member of BC.  The appellant was promoted 
up two ranks while with the BC.  The BC records specifically 
show that the appellant, whose name clearly appears on the 
promotion list, was most capable to be promoted from the rank 
of Corporal to the rank of Sergeant while on the staff of the 
BC Office of Inspector General because he was very hard 
working and industrious, and because "his loyalty to the 
organization was beyond question."  It is also noteworthy, 
as reflected by the appellant's application for VA benefits, 
that he admitted to making a formal or informal renunciation 
of his allegiance to the United States while a member of BC.  

In support of the appellant's claims are statements from the 
appellant, himself, declaring that he did not engage in 
military operations for the BC, and the affidavits of several 
former Filipino POWs who generally claim that the appellant 
was forced to join the BC upon his repatriation as a POW 
following the surrender of United States-led forces to the 
Japanese Imperial Army.  The affiants also specifically claim 
that the appellant did not thereafter engage in BC formations 
or anything other than typist duties.  In analyzing the 
evidence of record, the Board finds that the relevant and 
probative evidence shows beyond a reasonable doubt that the 
appellant is guilty of rendering assistance to an enemy of 
the United States.  

The appellant's statements concerning his service in the BC 
are directly contradicted by the documents obtained for the 
record showing that he had dedicated service to BC.  First, 
the Board the Board finds that that the mere fact of the 
appellant's admitted performance of duties as a typist, in 
and of itself, must be considered to be an act of "rendering 
assistance" to an enemy of the United States, within the 
definition of 38 U.S.C.A. § 6104(a).  Moreover, the appellant 
has also admitted to receiving a salary for such acts, 
training for his service to the BC, and taking a loyalty oath 
to the Japanese Government.  Further, it is reasonable for 
the Board to assume that the appellant was rewarded with 
promotions within the organization for his industrious nature 
which pleased his employer, the BC.  Again, the Board's 
assumption is supported by documents showing that the 
appellant was highly recommended for the position of Sergeant 
due to his loyalty to the BC and his industrious and hard 
work performance up to that point.  The Court has held that 
the Board has the duty to assess the credibility and weight 
to be given to the evidence.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).  The Board finds that the veteran's sworn 
statements to the effect that he was in effect a secret 
guerrilla operative waiting for the time when he could desert 
the BC are of little weight.  His involvement at different 
periods with Philippine forces loyal to the United States 
does not negate his 1 and 1/2 years of service with the BC.  
As indicated, the evidentiary record reveals that the veteran 
performed his duties so well that he was promoted several 
times.  In light of the record, his statements are not 
credible, but self-serving.  The contemporaneous and 
probative quality of the VA Forms for application and 
identification overwhelmingly outweighs the self-serving 
statements made by the appellant for purposes of his appeal.  

Regarding the affidavits submitted to support the appellant's 
assertion that he helped with the resistance and that he did 
not perform any duties outside that of being a typist, some 
of those affidavits are contradictory.  For example, in April 
1946, [redacted] swore that the appellant was exempt from all 
formations because he was a typist in the BC Office of the 
Senior Inspector.  However, in April 1955, [redacted] swore 
that the appellant was exempt from formations except for when 
he did not have work to do in the office.  Presumably, [redacted] 
was saying that, after the appellant's work was done, he did 
participate in formations, but, according to [redacted] in 1955, 
the appellant's participation in formation was only to 
observe ways to escape.  The contradiction in [redacted] 
statements makes his attestation less credible.  V. [redacted] in 
1996, attested to the fact that the appellant furnished him 
with secret and vital information to help with the 
resistance, and that he did so through a "lady secret 
operative."  The fact that over forty years later an affiant 
inserts the notion that there was a female operative also 
working with them, makes a difference only because it does 
not comport with prior history given by the appellant and 
other affiants during the late 1940's and early 1950's.  The 
Board finds that the probative value of the affidavit made by 
the former POW [redacted] is also diminished by the fact that 
it was made many, many years after the events in question.  

In summary, the statements of [redacted] and [redacted], and 
the other former POWs statements of record, do not provide 
credible evidence showing that the appellant was actually 
coerced to join the BC.  The affidavits of these men appear to 
corroborate the appellant's claim that he did not work in a 
military fashion (as a clerk typist, or otherwise) with the 
BC, however, on the point of whether the appellant was 
coerced into working for the BC, their affidavits are lacking 
in probative value when matched against the documentary 
evidence of record.  Together, the affidavits of record 
simply do not provide the kind of proof that would show that 
the appellant's service in the BC during World War II was 
involuntary.  

On this point, there is no reliable information of record 
addressing the appellant's state of mind or the intentions of 
his Japanese captors upon his departure to the BC training 
academy in Manila.  What is shown by the record, however, is 
lengthy service in the BC and proof that the appellant 
performed his job at an above satisfactory level, and 
received promotions as awards therein.  These facts have not 
been explained away or otherwise shown to be false.  The 
evidence cited above outweighs beyond all reasonable doubt 
the affidavits made by the former POWs.

With respect to the appellant's contentions regarding his so-
called "escape" of the BC on September 15, 1944 to join a 
guerilla unit led by a former BC comrade turned resistance 
guerilla leader, the Board notes that the outcome of this 
appeal does not turn on the events that allegedly occurred 
following the appellant's BC service.  The facts that matter 
in this case concern only the nature and extent of his BC 
service between January 1943 and September 1944.

By reason of the above, the Board concludes that the 
appellant's membership in the BC during World War II was 
voluntary and that the acts performed in that capacity 
rendered assistance to the Japanese Imperial Forces.  Such is 
shown by the evidence reflecting that he did in fact receive 
two promotions, with a strong recommendation for promotion 
because of his loyalty to the BC, and that he was a hard and 
industrious worker while with the BC.  Being a strong and 
industrious worker (as a typist or otherwise) for his 
employer, whom the appellant admittedly knew to be the 
Japanese Imperial Forces, and being worthy therein of not one 
but two promotions during the course of a year and a half, is 
by definition an act of rendering assistance to an enemy of 
the United States.  Accordingly, the forfeiture of his rights 
to benefits invoked under 38 U.S.C.A. § 6104(a) (West 1991) 
was proper.

In view of the above, the Board need not address, per se, 
whether an adequately explained finding of membership in the 
BC, absent coercion, is an adequate basis to deny benefits, 
pursuant to prior precedent in Tulingan, and the Court's 
concurrence in Macarubbo v. West, supra.  Rather, as fully 
detailed above, the Board has found that the appellant is 
guilty of treasonous acts under 38 U.S.C.A. § 6104(a) on the 
basis of the facts found in his case:  Namely that he had 
voluntary service in the BC, that he took an oath of 
renunciation against the United States, that he knew his 
employer to be the Japanese Imperial Army, the enemy, and 
that, ultimately, as a Corporal and Sergeant in the BC, 
supported the efforts of the Japanese-led military operations 
against the civilian population of the Philippines during 
World War II.  

In that regard, it is noted that in a non precedential, one 
judge order, Judge Kramer in Macarubbo v. West, 98-912 (non 
precedential) (April 22, 1998), concluded that the Board had 
provided adequate reasons and basis when it provided a fact 
based analysis of the claimant's participation in the BC.  
The aforementioned statutory provision and the Court 
precedent holdings in Tulingan v. Brown, supra, and Macarubbo 
v. West, 10 Vet. App. at 390, provide the legal framework 
upon which this appeal has been considered by the Board.




ORDER

The appellant is guilty of rendering assistance to an enemy 
of the United States during World War II and thus, the 
forfeiture of all rights to VA benefits under 38 U.S.C.A. 
§ 6104(a) (West 1991) was proper.  The appeal is denied.




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals



 

